Exhibit 10.1


EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment (this “Amendment”) is entered into as of September 24, 2014 by
and among White Mountains Insurance Group, Ltd., a company existing under the
laws of Bermuda (the “Borrower”), Wells Fargo Bank, National Association,
individually and as administrative agent (the “Administrative Agent”), and the
other financial institutions signatory hereto.
RECITALS
A.The Borrower, the Administrative Agent and the Lenders are party to that
certain credit agreement dated as of August 14, 2013 (the “Credit Agreement”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Credit Agreement.
B.    The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendment to Credit Agreement. Upon the “Effective Date” (as defined
below), the Credit Agreement shall be amended as follows:
(a)    Section 1.1 of the Credit Agreement is amended by adding the following
definitions in appropriate alphabetical order:
“Amendment No. 1 Effective Date” means the date of the effectiveness of
Amendment No. 1 to this Agreement, being September 24, 2014.
“Designated Subsidiary” means, at any time, subject to Section 10.21(b), a
Subsidiary (whether existing on or acquired or formed after the Amendment No. 1
Effective Date) meeting each of the following criteria:   (a)  such Subsidiary
is not a wholly-owned Subsidiary or a Guarantor, (b) such Subsidiary has been
designated by the Borrower in writing to the Administrative Agent as a
“Designated Subsidiary” and such designation has not been withdrawn by the
Borrower, (c) at the most recent Relevant Time the Shareholders Equity of such
Subsidiary (determined as of the end of the most recent fiscal quarter or fiscal
year for which the applicable Subsidiary has prepared financial statements) does
not exceed 10% of Consolidated Net Worth (determined as of the end of the most
recent fiscal quarter or fiscal year for which the Borrower has delivered
financial statements pursuant to Section 6.1(a) and giving pro forma effect to
the acquisition of all Designated Subsidiaries acquired after the date of such
financial statements), (d) at the most recent Relevant Time the Total Assets
(determined as of the end of the most recent fiscal quarter or fiscal year for
which the applicable Subsidiary has prepared financial statements) of such
Subsidiary do not exceed 7.5% of the Total Assets of the Borrower (determined as
of the end of the most recent fiscal quarter or fiscal year for which the
Borrower has




--------------------------------------------------------------------------------




delivered financial statements pursuant to Section 6.1(a) and giving pro forma
effect to the acquisition of all Designated Subsidiaries acquired after the date
of such financial statements) and (e) no Indebtedness of such Subsidiary (the
“DS Subsidiary”) or any Subsidiary thereof is directly or contingently a
liability of the Borrower or any other Subsidiary that is not the DS Subsidiary
or a Subsidiary thereof.
“Relevant Time” means, with respect to any Subsidiary, both (a) the date upon
which it is designated by the Borrower in writing to the Administrative Agent as
a “Designated Subsidiary” and (b) the last day of each fiscal quarter or fiscal
year of the Borrower ending subsequent to the fiscal quarter or fiscal year end
of the Borrower used to determine compliance with the Designated Subsidiary
definition for such Subsidiary on the date of its designation.  For the
avoidance of doubt, references in the “Designated Subsidiary” definition to the
 “most recent” Relevant Time, shall, on any date of determination, include a
Relevant Time occurring on the date of such determination.
“Shareholders Equity” means, with respect to any Person, the shareholders equity
of such Person and its consolidated Subsidiaries as determined in accordance
with GAAP.
“Total Assets” means, with respect to any Person, the total assets of such
Person and its consolidated Subsidiaries determined in accordance with GAAP.
(b)    The definition of “Loan Documents” in Section 1.1 of the Credit Agreement
is amended in its entirety to read as follows:
“Loan Documents” means this Agreement, any amendment hereto, the Guaranty (if
any), the Notes, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.23 of this Agreement, any Instrument of
Accession executed hereunder pursuant to Section 2.22 and any other document
designated by the Borrower and the Administrative Agent as a “Loan Document”.
(c)    Section 6.2(b) of the Credit Agreement is amended in its entirety to read
as follows:
Within 5 Business Days after the deadline for the delivery of any financial
statements pursuant to Section 6.1(a), (i) a certificate of a Responsible
Officer of the Borrower stating that such Responsible Officer has obtained no
knowledge of any continuing Default or Event of Default except as specified in
such certificate and (ii) a Compliance Certificate containing (A) all
information and calculations necessary for determining compliance by the
Borrower with Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Borrower and (B) a listing of all Designated Subsidiaries as of the
last day of the applicable fiscal quarter or fiscal year of the Borrower
together with such information reasonably requested by the

 
2
 




--------------------------------------------------------------------------------




Administrative Agent to confirm that each such identified Designated Subsidiary
meets the criteria set forth in the definition of a Designated Subsidiary (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(d)    Section 6.2(d) of the Credit Agreement is amended in its entirety to read
as follows:
Promptly, such additional financial and other information (including financial
and other information relating to Designated Subsidiaries) as the Administrative
Agent or any Lender may from time to time reasonably request.
(e)    Section 8.1(h) of the Credit Agreement is hereby amended in its entirety
to read as follows:
The Borrower or any of its Subsidiaries (other than any Designated Subsidiary or
any Subsidiary of a Designated Subsidiary) shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto (after giving effect to
any applicable grace periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder as a result of the occurrence of such default thereunder or
(in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default described in clause (i), (ii) or (iii)
of this paragraph (h) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults of the type described in clauses (i),
(ii) and (iii) of this paragraph (h) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $75,000,000; or
(f)    Section 8.1(j) of the Credit Agreement is hereby amended in its entirety
to read as follows:
One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries (other than any Designated Subsidiary or any Subsidiary of a
Designated Subsidiary) involving for the Borrower and its Subsidiaries (other
than any Designated Subsidiary or any Subsidiary of a Designated Subsidiary)
taken as a whole a liability (to the

 
3
 




--------------------------------------------------------------------------------




extent not paid or fully covered by insurance above applicable deductions) of
$75,000,000 or more, and shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or
(g)    A new Section 10.21 is added to the Credit Agreement reading as follows:
Designated Subsidiaries. It is acknowledged and agreed that there may exist more
than one Designated Subsidiary at any time, provided, however, that (a) no
additional Designated Subsidiary may be designated if, after giving effect to
such designation, either (i) the Shareholders Equity of all Designated
Subsidiaries (determined as of the end of the most recent fiscal quarter or
fiscal year for which the applicable Subsidiary has prepared financial
statements) exceeds 20% of Consolidated Net Worth (determined as of the end of
the most recent fiscal quarter or fiscal year for which the Borrower has
delivered financial statements pursuant to Section 6.1(a) and giving pro forma
effect to the acquisition of all Designated Subsidiaries acquired after the date
of such financial statements) or (ii) the Total Assets of all Designated
Subsidiaries (determined as of the end of the most recent fiscal quarter or
fiscal year for which the applicable Subsidiary has prepared financial
statements) exceeds 15% of the Total Assets of the Borrower (determined as of
the end of the most recent fiscal quarter or fiscal year for which the Borrower
has delivered financial statements pursuant to Section 6.1(a) and giving pro
forma effect to the acquisition of all Designated Subsidiaries acquired after
the date of such financial statements) and (b) notwithstanding the definition of
Designated Subsidiary, if as of the last day of any fiscal quarter or fiscal
year of the Borrower the condition described in clause (a)(i) or (ii) above
shall exist, then unless the Borrower shall withdraw the “Designated Subsidiary”
designation, or reduce the Shareholders Equity or Total Assets, of one or more
Designated Subsidiaries within five Business Days after delivery of financial
statements of the Borrower for such fiscal quarter or fiscal year pursuant to
Section 6.1(a) so that, giving effect to such withdrawal, or reduction of
Shareholders Equity or Total Assets, neither of such conditions exists, all
previously Designated Subsidiaries shall cease to be Designated Subsidiaries on
such fifth Business Day until re-designated in compliance with the terms hereof.
All Subsidiary financial statements utilized as the basis for determining
compliance with, or meeting the criteria of, matters pertaining to Designated
Subsidiaries shall be prepared in accordance with GAAP.
2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that as of the date hereof:
(a)    The Borrower has the corporate or other power and authority, and the
legal right, to make, deliver and perform this Amendment. The Borrower has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment on the terms and conditions herein. This Amendment
has been duly executed and delivered on behalf of the Borrower and constitutes a
legal, valid and binding obligation of the Borrower,

 
4
 




--------------------------------------------------------------------------------




enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Loan Document for purposes thereof) is
true and correct in all material respects on and as of the date hereof as if
made on such date, except to the extent that they expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and
(c)    No Default or Event of Default has occurred and is continuing.
3.    Effective Date. This Amendment shall become effective on the date (the
“Effective Date”) upon which all of the following conditions have been
satisfied:
(a)    the execution and delivery hereof by the Borrower, the Administrative
Agent and the Majority Lenders (without respect to whether it has been executed
and delivered by all the Lenders); and
(b)    The Borrower shall have paid (i) to the Administrative Agent for the
benefit of each Lender executing this Amendment an amendment fee equal to $5,000
and (ii) to Wells Fargo Securities, LLC for its own account any other separately
agreed fees relating hereto, which fees shall be deemed fully earned and
non-refundable on the Effective Date.
In the event the Effective Date has not occurred on or before October 15, 2014,
this Amendment shall not become operative and shall be of no force or effect.
4.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Each party to the Loan Documents shall hereafter have and perform the
obligations, and be entitled to the rights and remedies, applicable to it
pursuant to the terms and conditions of the Loan Documents as amended hereby.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 
5
 




--------------------------------------------------------------------------------




5.    Costs and Expenses.
(a)    The Borrower hereby affirms its obligation under Section 10.5(a) of the
Credit Agreement to pay or reimburse the Administrative Agent for all reasonable
and documented out-of-pocket fees and expenses incurred in connection with the
preparation, negotiation and execution of this Amendment (whether or not the
transactions contemplated hereby are consummated), and the consummation and
administration of the transactions contemplated hereby.
6.    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
9.    Facsimile or Electronic Imaging Documents and Signatures. This Amendment
may be transmitted and/or signed by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”). The effectiveness of this Amendment and such signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders.
10.    Loan Document. This Amendment shall constitute a Loan Document.


[signature pages follow]

 
6
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
BORROWER:


WHITE MOUNTAINS INSURANCE GROUP, LTD.




By: ________________________________


Its: ________________________________

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent




By: ________________________________


Its: ________________________________

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------




[LENDER], as a Lender




By: ________________________________


Its: ________________________________


CHI:2861987.12



[Signature Page to Amendment No. 1]

